Appeals by the defendant from (1) a judgment of the Supreme Court, Queens County (Erlbaum, J.), rendered June 4, 2001, convicting him of attempted criminal sale of a controlled substance in the third degree under Indictment No. 11139/00, and (2) a judgment of the same court (Wong, J.), rendered June 6, 2001, convicting him of attempted criminal possession of a controlled substance in the third degree under Superior Court Information No. 10413/01, upon his pleas of guilty, and imposing sentences.
Ordered that the judgments are affirmed.
We have reviewed the record and agree with the defendant’s assigned counsel that there are no nonfrivolous issues which could be raised on the appeals. Counsel’s application for leave to withdraw as counsel is granted (see Anders v California, 386 US 738; People v Paige, 54 AD2d 631; cf. People v Gonzalez, 47 NY2d 606). Santucci, J.P., Smith, Goldstein, H. Miller and Mastro, JJ., concur.